Motion by the appellant to stay execution of a judgment of the Supreme Court, Queens County, dated May 12, 1994, pending hearing and determination of an appeal therefrom.
Upon the papers filed in support of the motion and the papers filed in opposition or relation thereto, it is
Ordered that the motion is denied; and it is further,
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal and motion are academic as the appellant was *445extradited to the State of Oklahoma on May 27, 1994. Thompson, J. P., Balletta, O’Brien and Florio, JJ., concur.